Filed 11/5/15 P. v. Holt CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B262825

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. Nos. YA025267 &
         v.                                                          A925859)

LEWIS BERNARD HOLT,

         Defendant and Appellant.



THE COURT:*

         Lewis Bernard Holt (defendant) appeals from an order denying his petition for
resentencing pursuant to Proposition 47 (Pen. Code, § 1170.18).1 In 1996, defendant was
convicted of first degree burglary (§ 459). Defendant was sentenced to 25 years to life
plus two consecutive five-year enhancements for two prior serious felony convictions
(§ 667, subd. (a)). In 1998, we affirmed the conviction in an unpublished opinion
(B108300), but modified the sentence to strike one of the enhancements.
         Defendant filed a petition for resentencing pursuant to Proposition 47 which was
denied by the court on December 30, 2014, because defendant’s conviction for first
degree burglary did not qualify for sentence reduction. (§ 1170.18, subd. (a).)

*
         BOREN, P.J.,                           ASHMANN-GERST, J.,                              HOFFSTADT, J.
1        All further references to statutes are to the Penal Code, unless stated otherwise.
        We appointed counsel to represent defendant on appeal. After examination of the
record, counsel filed an “Opening Brief” in which no issues were raised. On July 15,
2015, we advised defendant that he had 30 days within which to personally submit any
contentions or issues which he wished us to consider. No response has been received to
date.
        Proposition 47, embodied, in part, in section 1170.18, provides, as is pertinent
here, “(a) A person currently serving a sentence for a conviction . . . of a felony . . . who
would have been guilty of a misdemeanor under the act . . . had this act been in effect at
the time of the offense may petition for a recall of sentence . . . to request resentencing in
accordance with Sections 11350, 11357, or 11377 of the Health and Safety Code, or
Section[s] 459.5, 473, 476a, 490.2, 496, or 666 of the Penal Code, as those sections have
been amended or added by this act.” None of those sections apply to the crime of first
degree burglary; therefore, defendant is not eligible for resentencing under section
1170.18.
        We have examined the entire record and are satisfied that appellant’s attorney has
fully complied with her responsibilities and that no arguable issues exist. (People v.
Wende (1979) 25 Cal. 3d 436, 441.)
        The judgment is affirmed.
        NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                              2